Citation Nr: 1145360	
Decision Date: 12/13/11    Archive Date: 12/21/11

DOCKET NO.  08-28 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to a total rating based on individual unemployability due to service-connected disability.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to June 1969.

These matters come to the Board of Veterans' Appeals (Board) on appeal from September 2007 and March 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  The September 2007 rating action denied the Veteran's claims for service connection for bilateral hearing loss and tinnitus.  The March 2008 rating decision denied entitlement to a total rating based on individual unemployability due to service-connected disability.

The issue of entitlement to a total rating is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Bilateral hearing loss was initially documented many years after service, and the competent and probative evidence fails to establish it is related to service.

2.  Tinnitus was initially reported many years after service, and the competent and probative evidence fails to establish it is related to service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was not incurred in or aggravated by active service, nor may a sensorineural hearing loss be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).

2.  Tinnitus was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA) redefined VA's duty to assist the appellant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The notice requirements of the VCAA require VA to notify a Veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).  In any event, where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim. See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In a March 2007 letter, the RO provided notice to the Veteran regarding what information and evidence are needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  This letter also advised the Veteran of how the VA assigns a disability rating and an effective date, and the type of evidence which impacts such.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  If VA provides a claimant with an examination in accordance with the duty to assist, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The probative value of a medical opinion is derived from a factually accurate, fully articulated, and soundly reasoned opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

The appellant was afforded a VA medical examination to obtain an opinion regarding the etiology of the disabilities at issue decided herein.  The opinion was rendered by a medical professional following a thorough examination and interview of the appellant.  The examiner obtained an accurate history and listened to the appellant's assertions.  The claims file was reviewed.  The examiner laid a factual foundation for the conclusions that were reached.  Therefore, the Board finds that the examination is adequate.  See Nieves-Rodriguez, 22 Vet. App. at 304.  

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the appellant.  Specifically, the information and evidence that have been associated with the claims file include the service treatment records, VA outpatient treatment records, and a VA examination.

As discussed above, the appellant was notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran has been an active participant in the claims process by submitting evidence and providing argument.  Thus, he has been provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the claimant.  Therefore, any such error is harmless and does not prohibit consideration of these matters.  See Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


Analysis

The Board has reviewed all the evidence in the appellant's claims file.  Although there is an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served 90 days or more during a period of war, and sensorineural hearing loss and/or tinnitus (as an organic disease of the nervous system) becomes manifest to a degree of 10 percent or more within one year from date of termination of such service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  

For the purposes of applying the laws administered by the VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or greater; or when the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

38 C.F.R. § 3.385 defines what constitutes the existence of a hearing loss disability.  For service connection, it is not required that a hearing loss disability by the standards of 38 C.F.R. § 3.385 be demonstrated during service, although a hearing loss disability by such standards must be currently present, and service connection is possible if a current hearing loss disability can be adequately linked to service.  Ledford v. Derwinski, 3 Vet. App. 87 (1992).

In order to prevail on the issue of service connection on a direct-incurrence basis there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).

The evidence supporting the Veteran's claims includes his statements and some of the medical findings of record.  The Veteran's discharge certificate reflects he was an infantryman and the he received the Combat Infantryman Badge.  He is service-connected for fragment wounds of the left hand and left leg, as well as for shrapnel scars of the right leg and left buttock.

The Veteran asserts service connection is warranted for bilateral hearing loss and tinnitus.  He argues five grenades exploded close to him in May 1968, and that he has had ringing in his ears since this incident.  

VA outpatient treatment records disclose the Veteran reported in January 2007 that he has had ringing in his ears and hearing loss since May 1968, following a grenade blast.  

On VA audiometric examination in June 2007, the Veteran again reported tinnitus began in May 1968 when he suffered a grenade explosion.  The diagnosis was sensorineural hearing loss.

The evidence against the Veteran's claim includes the service treatment records and the post-service medical evidence of record.  The service treatment records are negative for complaints or findings pertaining to tinnitus or hearing loss.  The Veteran denied hearing loss or a history of ear trouble on a report of medical history in April 1969.  A clinical evaluation of the ears was normal on the separation examination.  An audiometric test revealed the hearing threshold levels in decibels in the right ear were 0, 5, 0, and 5, at 500, 1,000, 2,000, and 4,000 Hertz, respectively.  At corresponding frequencies in the left ear, the hearing threshold levels in decibels were 0, 0, 5 and 5.  

The Veteran submitted a claim for service connection for residuals of shrapnel to the legs left arm, left hand and buttocks in June 1969.  There was no mention of hearing loss or tinnitus.

On VA examination in August 1969, the Veteran had no complaints of hearing loss or tinnitus.  On examination of the ears, no hearing loss was noted clinically.  

The Veteran submitted a claim for service connection for hearing loss and tinnitus in January 2007.

The Veteran was afforded an audiometric examination by the VA in June 2007.  The examiner noted he reviewed the service treatment records and VA medical records.  The Veteran described recreational noise exposure from hunting and woodworking, and occupational noise exposure as a maintenance man.  The audiometric test revealed a bilateral sensorineural hearing loss.  The examiner concluded it was less likely as not (less than 50/50 probability) that the Veteran's hearing loss and tinnitus were caused by or a result of military-related acoustic trauma.  He commented the separation hearing test documents the Veteran had normal hearing at that time.  He pointed that that the auditory thresholds on the separation examination are consistent with those recorded on the entrance examination.  In addition, he noted the service treatment records are negative for complaints of hearing loss or tinnitus, and that the Veteran's report of tinnitus having its onset in May 1968 cannot be confirmed in the service treatment records.  The examiner also indicated the Veteran waited 35 years before claiming service connection for hearing loss and tinnitus and that aging effects were present.  He pointed out the Veteran had a history of occupational and recreational noise exposure following service.  Finally, the examiner stated he was not 50 percent or more certain.

It is significant to point out that the initial documentation of bilateral hearing loss and tinnitus was many years after service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed.Cir.2000) ("evidence of a prolonged period without medical complaint can be considered, along with other factors concerning the veteran's health and medical treatment during and after military service, as evidence of whether a pre-existing condition was aggravated by military service").  While the Veteran is competent to report his symptoms, his allegation that tinnitus had its inception in 1968 is not credible in light of the fact he specifically denied any ear problems on the separation examination in April 1969.  Any claims regarding the onset of his hearing loss must acknowledge that there was no clinical indication of one on the initial VA examination conducted in August 1969.

In each case in which a veteran is seeking service connection for a disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which the veteran served, such veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2002).

In the case of any veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, campaign, or expedition, the Secretary shall accept as sufficient proof of service-connection of any disease or injury alleged to have been incurred in or aggravated by such service, satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the veteran.  Service-connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary.  The reasons for granting or denying service-connection in each case shall be recorded in full.  38 U.S.C.A. § 1154(b).

However, the provisions of 38 U.S.C.A. § 1154 do not obviate the requirement that a veteran must submit medical evidence of a causal relationship between his current condition and service.  See Libertine v. Brown, 9 Vet. App. 521, 524 (1996).  That is, even assuming combat status, the veteran must provide satisfactory evidence of a relationship between his service and his current condition.  Wade v. West 11 Vet. App. 302, 305 (1998).  He has not done so in this case.  

The Board acknowledges the Veteran was awarded the Combat Infantryman Badge.  The Board concedes the Veteran was subjected to acoustic trauma during service.  He has failed to demonstrate a relationship between such exposure and his bilateral or tinnitus.  While the Board further notes the provisions of 38 U.S.C.A. § 1154(b), the Board finds that there is not "satisfactory lay or other evidence" that the Veteran suffered bilateral hearing loss or tinnitus in service, or a sensorineural hearing loss within one year following his discharge from service.  As noted above, the Veteran's hearing was normal at the time of the separation examination in April 1969.  In addition, the only medical opinion of record contradicts the Veteran's allegation that his hearing loss or tinnitus is related to service.  In short, the Veteran's contention that he has hearing loss or tinnitus that is related to service is inconsistent with the clinical record, and contradicts his specific denial of ear trouble reported contemporaneous with service.  

Again, the Board acknowledges the Veteran's assertions that his hearing loss and tinnitus are the result of his military service.  However, while the Veteran is competent to report having had such problems in service, the Board does not find him to be credible in this regard as the contemporaneous audiometric examination in service demonstrated normal hearing ability, and the Veteran specifically denied a history ear trouble at that time.  As noted above, audiometric findings on service separation examination were within normal limits.  Further, as a lay person, the Veteran is not competent to render an opinion as to the cause or etiology of current bilateral hearing loss disability, as that requires medical expertise which he is not shown to possess.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed.Cir.2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  The Board notes the Veteran has not provided any medical opinion to support his allegation that his bilateral hearing loss or tinnitus is related to service, to include noise exposure therein.  In contrast, the examiner clearly opined there is no such relationship, and he provided a rationale for his opinion.  

The Board concludes, therefore, that the medical findings are of greater probative value than the Veteran's allegations regarding the etiology of his bilateral hearing loss or tinnitus, as such allegations have not been shown to be credible as they directly conflict with the medical history of no ear trouble reported contemporaneous to service.  Accordingly, the Board finds the preponderance of the competent and probative evidence is against the claim for service connection for bilateral hearing loss or tinnitus. 

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).



ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.


REMAND

The Veteran also asserts he is unable to work due to his service-connected disabilities.  

Service connection is in effect for posttraumatic stress disorder, evaluated as 30 percent disabling; fragment wound of the left hand, evaluated as 20 percent disabling; diabetes mellitus, evaluated as 20 percent disabling; fragment wound of the left leg, evaluated as 10 percent disabling; peripheral neuropathy of the right upper extremity, evaluated as 10 percent disabling; peripheral neuropathy of the left upper extremity, evaluated as 10 percent disabling; peripheral neuropathy of the right lower extremity, evaluated as 10 percent disabling; peripheral neuropathy of the left lower extremity, evaluated as 10 percent disabling; shrapnel scars of the right leg and left buttocks, evaluated as noncompensable; and for hypertension, evaluated as noncompensable.  The combined schedular evaluation is 80 percent.

The record discloses the Veteran was most recently examined by the VA for his service-connected disabilities in June 2007, more than four years ago.  At that time, while the examiner stated the Veteran's diabetes mellitus had no significant effects on his occupational activities, the report also indicated it prevented him from shopping, and had a moderate impact on his ability to do chores.  The examination for peripheral neuropathy noted it had a severe impact on his ability to perform chores and to travel.

Under the circumstances of this case, the Board finds that additional development of the record is required.  Accordingly, the case is REMANDED to the RO for action as follows:

1.  Contact the Veteran and request that he furnish the names, addresses, and dates of treatment of all medical providers from whom he has received treatment for his service-connected disabilities since 2008.  After securing the necessary authorizations for release of this information, the RO should seek to obtain copies of all treatment records referred to by the Veteran.

2.  Schedule appropriate VA examinations to determine the nature and extent of his service-connected disabilities.  All necessary tests should be performed.  The claims folder should be made available to the examiner in conjunction with the examination(s).  The examiner(s) should provide an opinion as to whether the service-connected disabilities, without regard to age or any nonservice-connected disability, preclude the Veteran from securing and following substantially gainful employment in light of his educational and occupational background.  A rationale for the conclusion should be provided.

3.  Following completion of the above, the RO should review the evidence and determine whether the Veteran's claim may be granted.  If not, he and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
U. R. POWELL 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


